Citation Nr: 1548652	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  08-29 402	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hand disability, to include on a secondary basis.

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected anxiety disorder, not otherwise specified, with alcohol dependence and depressed and anxious mood (psychiatric disability).

4.  Entitlement to an initial increased evaluation for flexion of the right elbow, rated as noncompensably disabling from August 1, 2006 through January 23, 2008, as 10 percent disabling from January 24, 2008 through September 9, 2011, and as 30 percent disabling beginning September 10, 2011.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease (CAD).

6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).
7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 2006.     

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted entitlement to service connection for psychiatric disability, right elbow disability, CAD, and GERD and denied entitlement to service connection for low back and bilateral hand disabilities.  The Veteran timely appealed the denial of service connection for low back and bilateral hand disabilities and the ratings assigned for psychiatric disability, right elbow disability, CAD, and GERD.  In response to a March 2013 Court of Appeals for Veterans Claims (CAVC) Order, which was based on a February 2013 Joint Motion for Partial Remand, the issues of entitlement to an initial evaluation in excess of 50 percent for the psychiatric disability and entitlement to TDIU were remanded by the Board in January 2014 in order for a copy of the July 2009 hearing transcript, a copy of the May 2006 VA psychiatric evaluation, and a copy of the May 2010 VA psychiatric evaluation to be added to the record.

Pursuant to the January 2014 Board remand, copies of the requested evidence were added to the record.  Consequently, there has been substantial compliance with the January 2014 remand instructions with respect to the issues addressed below.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a July 2009 travel board hearing before the undersigned sitting at the RO, and a copy of the transcript is of record.

The issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a back disability that is related to his military service.

2.  The Veteran does not have a left hand disability that is related to his military service or to service-connected disability.

3.  The evidence is at least in equipoise as to whether the Veteran has neuropathy of the right hand that is causally related to service-connected right elbow disability.

4.  There is evidence of limitation of flexion of the right elbow to 45 degrees.

5.  Examination in August 2010 revealed a workload of 7-9 METS; there is no evidence of cardiac hypertrophy or dilatation.

6.  The medical evidence does not show persistently recurrent epigastric distress with symptoms such as dysphagia or regurgitation, accompanied by substernal or arm or shoulder pain, productive of impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for service connection for disability of the left hand, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2015).  

3.  The criteria for service connection for neuropathy of the right hand as secondary to service-connected right elbow disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2015).  

4.  The criteria for an initial evaluation of 50 percent, but no higher, for service-connected flexion of the right elbow are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5206 (2015).

5.  The criteria for an initial evaluation in excess of 10 percent for service-connected CAD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2015).

6.  The criteria for an initial evaluation in excess of 10 percent for service-connected GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7399-7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

Service connection was granted for a psychiatric disability, a right elbow disability, CAD, and GERD by rating decision in November 2006.  Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the July 2008 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

In compliance with the duty to notify, the Veteran was informed in the April 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In accordance with the requirements of VCAA, the April 2006 letter also informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations were conducted in August 2010, September 2011, July 2012, and May 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 and September 2011 VA examinations are adequate for the increased rating issues addressed herein, as it provides  they provide the symptomatology of the service-connected disabilities at issue.  The July 2012 and May 2015 VA evaluations are adequate for the service connection issues on appeal, as the May 2015 examination provides a nexus opinion.  Accordingly, there is adequate medical evidence of record to make a determination on the issues decided on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his July 2009 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the July 2009 hearing, the Veteran's representative, Disabled American Veterans, and the undersigned AVLJ asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Service Connection Claims

The Veteran seeks service connection for a back disability and a bilateral hand disability.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of osteoarthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  
Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Disabilities of the back and hands are addressed together because they are part of the musculoskeletal system.

The Veteran's service treatment records reveal that he fell on his tailbone while playing basketball in March 2002 and incurred severe pain.  The Veteran noted on his March 2006 separation medical history report that he had a back problem and impaired use of the arms, legs, hands, or feet.  Examination showed tenderness and muscle spasms.  X-rays of the back and hands were reported to be within normal limits.  The diagnoses in May 2006 included tailbone fracture, resolved; no lumbar spine pathology; no warts or pathology of the left hand; and neuropathy of the right hand.

The Veteran testified at his July 2009 hearing that he broke his tailbone in service and has had low back pain ever since and that he has had numbness of the hands since service.

It was noted on VA back evaluation in September 2011 that lumbar strain had been previously diagnosed.  The Veteran denied significant trauma to the spine, to include herniation, fracture or dislocation.  He complained of low back pain with flare-ups.  Physical examination revealed back tenderness with loss of motion but without spasm.  Chronic lumbar strain was diagnosed.  The examiner noted that the Veteran was a middle-aged male and not particularly physically fit and opined that, in the absence of any significantly noted trauma, it was less likely than not that the Veteran's chronic axial back pain with chronic strain is causally related to service, as it is an age-related and physically ill fitness phenomenon.  It was reported on evaluation of the right elbow in September 2011 that the Veteran had post-traumatic arthritis of the right elbow.  The Veteran had intact sensation to light touch over the median and ulnar nerves, with decreased sensation to light touch over the radial distribution and weakness with finger, thumb and wrist extension.  There was 5/5 strength of grip and abduction with 4/5 strength of finger thumb, and wrist extension.

After review of the record by a VA physician in November 2011, it was concluded that there was neuropathy of the right hand that was more likely than not secondary to service-connected right elbow disability.  This was considered moderate secondary to sensory deficits and mild motor deficits.  The elbow was partially ankylosed.

The Veteran was provided a VA orthopedic evaluation of the back and hands in July 2012.  He complained of a history of low back pain since he injured his low back in service and of flare-ups; he said that he was treated for lumbar strain.  X-rays of the low back showed arthritis.  It was noted that he did not have a vertebral fracture.  His back condition did not impact his ability to work.  The diagnosis was mild degenerative disc disease of the lumbar spine.  He complained on hand evaluation of pain, numbness, and tingling of the right upper extremity, with flare-ups, since he injured his right elbow in service.  Examination revealed weakened movement of fingers on the right hand.  X-rays of the hands were considered to be within normal limits.  The diagnosis on examination of the hands was median nerve neuropathy on the right.  His hand condition did not impact his ability to work.

A VA in-person evaluation was obtained in May 2015.  After examination of the Veteran and a review of the record, the examiner concluded that it was less likely as not that the Veteran has a current low back disability due to service or that he has a hand disability due to service or to service-connected right elbow disability.  Although the Veteran was treated for lumbosacral strain in service, he currently has mild arthritis of the lumbar spine, which is multifactorial in nature and is the result of a complex interplay of genetic, biotechnical, traumatic, and biochemical factors.  The examiner noted that there was no medical literature to support the contention that lumbar strain causes subsequent arthritis.  Lumbar strain is a self-limiting condition without long-term disability.  It was noted that, with respect to the Veteran's hands, no pathology of the hands was found.  He had subjective numbness in the superficial radial nerve distribution in the first and second digits dorsally but no weakness or disability in the radial nerve distribution.  While one examiner noted in 2011 that the Veteran had neuropathy of the right hand, another examiner in 2011 did not find neuropathy.  Moreover, the examiner who reported neuropathy did not specify what nerve was involved, any pertinent examination findings, or the reason why he thought there was neuropathy.

Although the Veteran injured his low back in service, it was noted on separation evaluation in March 2006 that his tailbone fracture had resolved and that there was no lumbar spine pathology.  Even though the VA examiner is incorrect when he noted in September 2011 that the Veteran did not have service trauma, this notation was based on the Veteran's denial of back trauma.  Moreover, the May 2015 VA opinion on file, which is based on an in-person examination of the Veteran and a review of the record, and which includes a rationale, is against the claim.  The examiner found that, based on the evidence in this case and relevant medical literature, the Veteran's current lumbar arthritis is not causally related to the lumbar strain in service.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current low back arthritis to service.  

Although the Veteran is competent to report his subjective symptoms, such as back pain, he is not competent to report that he has a back disability due to service.  The diagnosis of disabilities such as arthritis and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a low back disability, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Although there is no evidence on file showing disability, to include neuropathy, of the left hand, there is evidence on file both for and against the Veteran's claim for service connection for neuropathy of the right hand.  As noted above, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although the VA examiner in May 2015 concluded that the Veteran did not have neuropathy of the right hand, neuropathy was diagnosed on VA evaluations in November 2011 and July 2012. Sensory and motor deficits were noted in November 2011, and it was concluded after review of the evidence in November 2011 that the Veteran had neuropathy of the right hand that was more likely than not secondary to his service-connected right elbow disability.  It was noted in July 2012 that the Veteran complained of pain, numbness, and tingling of the right upper extremity, with flare-ups,  and examination revealed weakened movement of fingers on the right hand.  Consequently, the Board finds that the evidence is at least in equipoise as to whether the Veteran has neuropathy of the right hand as secondary to his service-connected right elbow disability.

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for neuropathy of the right hand is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a left hand disability, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2015).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  


Flexion of the Right Elbow

A November 2006 rating decision granted service connection for fracture, distal humerus and arm, of the right elbow and assigned an initial noncompensable evaluation, effective August 1, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  A December 2011 rating decision granted a 10 percent rating effective on January 24, 2008 and a 30 percent rating effective on September 10, 2011 for flexion of the right, dominant, elbow.  This rating decision also granted a separate 10 percent rating, effective on September 10, 2011, for extension of the right elbow.

When flexion of the forearm is limited to 45 degrees, a 50 percent evaluation is assigned for the major arm and a 40 percent evaluation is assigned for the minor arm.  When limited to 55 degrees, a 40 percent evaluation is assigned for the major arm and a 30 percent evaluation is assigned for the minor arm.  When flexion is limited to 70 degrees, a 30 percent evaluation is assigned for the major arm and a 20 percent evaluation is assigned for the minor arm.  When flexion is limited to 90 degrees, a 20 percent evaluation is assigned for either arm.  When flexion is limited to 100 degrees, a 10 percent evaluation is assigned for either arm.  When limited to 110 degrees, a noncompensable evaluation is assigned for either arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2015). 

Normal range of motion is between 0 degrees and 145 degrees for elbow flexion and between 0 degrees and 80 degrees for forearm pronation.  38 C.F.R. § 4.71, Plate I (2015).  

Under Diagnostic Code 5213, limitation of pronation beyond the middle of arc warrants a 30 percent evaluation for the major arm and a 20 percent evaluation for the minor arm; limitation of pronation beyond the last quarter of arc, with the hand not approaching full pronation, warrants a 20 percent evaluation for either arm; and limitation of supination to 30 degrees or less warrants a 10 percent evaluation for either arm.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2015).

Evidence on file indicates that the Veteran was hospitalized at Baptist Memorial Hospital in December 2005 after falling from a ladder onto his right elbow.  He underwent open reduction and internal fixation of a distal humerus fracture with intracondylar extensions, with internal hardware that included screws, plates, wires, and pins.  Examination of the right elbow in May 2006 revealed 145 degrees of extension, with pain beginning at 100 degrees, and 45 degrees of flexion, with pain beginning at 45 degrees.  Extension on the left was to 180 degrees and flexion was to 90 degrees; it was noted that there was pain at 0 degrees in each movement.  The elbow joint was additionally limited after repetitive motion by pain, weakness, fatigue, and lack of endurance.  It was subsequently noted in this report that range of motion of the elbows was from 0 degrees of extension to 145 degrees of flexion.  In an Addendum, the physician who examined the Veteran in May 2006 responded to a question on whether the Veteran did or did not have pain on motion of the elbow by noting that the records indicated that there was full range of motion without pain.

Treatment records from May Medical Group reveal complaints of right elbow pain in January 2008; chronic elbow tendonitis was noted in March 2008.
The Veteran testified at his travel board hearing in July 2009 that he could not straighten out his right elbow.

The Veteran complained on VA orthopedic evaluation in May 2010 of stiffness and pain in the right elbow, with daily flare-ups.  He said that he had very little functional use of the right upper extremity.  He was unemployed.  He reported that his right elbow affected his occupation and daily activities.  Range of motion of the right elbow was from 45 degrees of flexion to 120 degrees of extension, with pain throughout this arc; this did not change with repetitive testing.  He had full pronation and supination with minimal discomfort.  Neurological testing revealed paresthesia in the radial nerve distribution.  The diagnosis was post-traumatic arthritis of the right elbow, severe.

The Veteran complained on VA orthopedic evaluation in September 2011 of daily pain in the right elbow of level 7, out of 10, with flare-ups to level 10, anytime he had to use his right upper extremity for any significant lifting or movement.  He used a "kind of harness" for his elbow, which gave him moderate relief.  He had undergone physical therapy and taken medication for his right elbow.  Physical examination showed tenderness.  Range of motion was from 130 degrees of flexion to fixed flexion contracture of 70 degrees.  X-rays revealed two-column hardware in place consistent with a distal humerus fracture; there was significant ulnar humeral arthrosis with mild radial ulnar arthrosis.  Post-traumatic arthritis of the right elbow was diagnosed.  It was noted that the Veteran's elbow disability affected his daily activities and his ability to work.

Favorable ankylosis of the right elbow was noted on VA evaluation in November 2011.

The Board would note that there is some confusion in the record as to the severity of the Veteran's right elbow flexion disability, as it is initially noted on evaluation in service in May 2006 that there was 145 degrees of extension, with pain beginning at 100 degrees, and 45 degrees of flexion, with pain beginning at 45 degrees.  It was also noted that motion was from 0 to 145 degrees without pain.  However, because of the extensive injury to the right elbow in service, which required surgery with internal fixation using screws, plates, wires, and pins, and the post-service medical evidence of loss of motion of the right elbow, the Board finds that the Veteran's right elbow flexion disability more nearly approximates limitation of flexion of the major elbow to 45 degrees, which warrants a 50 percent rating throughout the appeal period.  It was reported both in service in May 2006 and on VA evaluation in May 2010 that the Veteran had flexion of the right elbow to 45 degrees.  The Veteran's right elbow arthritis was considered severe in May 2010.  Moreover, the Veteran testified in July 2009 that he could not straighten out his right arm, a fixed flexion contracture of 70 degrees was found on VA evaluation in September 2011, and favorable ankylosis of the right elbow was reported in November 2011.  A rating in excess of 50 percent is not warranted during the appeal period because there is no evidence of unfavorable ankylosis.  

Because the above grant of a 50 percent rating for limitation of flexion of the right elbow is the maximum rating assigned for loss of flexion under Diagnostic Code 5206, the factors discussed in DeLuca, as well as 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, are not for consideration.  See Johnston v. Brown, 10 Vet. App. 80 (1997).


CAD

A November 2006 rating decision granted service connection for CAD and assigned an initial 10 percent evaluation, effective August 1, 2006, under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, for CAD, a 10 percent evaluation is warranted when there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum 100 percent evaluation is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

On evaluation in service in May 2006, the Veteran had a regular sinus rhythm without murmurs, gallops, heaves, or thrills; there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  

The Veteran complained on VA heart examination in August 2010 that he got chest pains and palpitations when he was mentally stressed out but did not have symptoms when he was calm.  He denied dyspnea on exertion but did not walk much.  He denied dizziness or syncope.  His MET level was noted to be 7-9.  He could carry 20 pounds upstairs and could climb a ladder.  There was no exercise-related arrhythmia.  The impression was CAD, with stress test showing a low likelihood of ischemia.  

The Veteran testified at his travel board hearing in July 2009 that he had shortness of breath and chest pain from his CAD and GERD.

The evidence of record does not show that manifestations of the Veteran's 
service-connected CAD meet the specific criteria for a rating in excess of 10 percent under either Diagnostic Code 7005.  A stress test in August 2010 showed METS of 7-9, which is encompassed by the criteria for a 10 percent rating under Diagnostic Code 7005.  There is no evidence of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

There are no other diagnostic criteria under which the Veteran's service-connected CAD would be more appropriately evaluated, as she does not have other heart conditions such as endocarditis, pericarditis, syphilitic heart disease,  or hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7123 (2015).


GERD

A November 2006 rating decision granted service connection for GERD and assigned an initial noncompensable evaluation, effective August 1, 2006, under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  A December 2011 rating decision granted a 10 percent rating for GERD, effective August 1, 2006.

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113 (2015). 

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Under Diagnostic Code 7346, for hiatal hernia, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

On evaluation in service in May 2006, there was no abdominal tenderness and no hernia.

The Veteran testified at his travel board hearing in July 2009 that he had shortness of breath and chest pain from his CAD and GERD.

The Veteran complained on VA gastrointestinal evaluation in August 2010 of daily heartburn.  He said that if he ate normal foods and took his medication, he did not have symptoms of heartburn or acid reflux.  He denied hematemesis or melena.  After evaluation, it was noted that the Veteran's GERD did not have an effect on the Veteran's occupational functioning or activities of daily living.

The Veteran complained on VA gastrointestinal evaluation in September 2011 of persistent recurrent epigastric distress, heartburn, and reflux, for which he was taking medication.  He reported a sleep disturbance caused by esophageal reflux, which occurred four or more times a year for less than a day each time.  He did not have dysphasia, regurgitation, substernal arm or shoulder pain, vomiting, hematemesis, or melena.  It was noted that his esophageal condition did not impact his ability to work.  The diagnoses were GERD, hiatal hernia, esophageal ulcer, and esophagitis.  

In order to warrant a higher rating of 30 percent, there would need to be evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In this case, although the Veteran has heartburn, the medical evidence does not show that the Veteran's service-connected GERD causes any significant symptomatology, including persistently recurrent epigastric distress with dysphagia and/or regurgitation, accompanied by substernal or arm or shoulder pain, productive of impairment of health.  Consequently, an initial rating in excess of 10 percent is not warranted for GERD under Diagnostic Code 7346.  
The Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's GERD, including gastric ulcer (Diagnostic Code 7304), irritable colon syndrome (Diagnostic Code 7319), or colitis (Diagnostic Code 7323).  See 38 C.F.R. § 4.114 (2015).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  


Additional Considerations

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report the symptoms related to his service-connected disabilities.  The lay statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain.  The Veteran's complaints have been considered in this case; however, as discussed above, evaluations for VA purposes have not shown the severity required for a higher rating for the disabilities at issue, as discussed above.    

The Board has also considered whether either of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disabilities at issue, but the medical evidence discussed above reflects that the disabilities do not show the symptomatology warranting a higher rating, as discussed above.  See 38 C.F.R. § 4.1 (2014).  There is also no evidence of frequent periods of hospitalization during the appeal period due to any service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for any of the disabilities at issue during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the preponderance of the evidence weighs against the Veteran's CAD and GERD claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply to these claims; and entitlement to a higher rating for CAD and GERD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left hand disability is denied.

Entitlement to service connection for neuropathy of the right hand is granted.

Entitlement to an initial rating of 50 percent for flexion of the right elbow is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for CAD is denied.

Entitlement to an initial rating in excess of 10 percent for GERD is denied.


REMAND

There is medical evidence on file after the most recent VA psychiatric evaluation in May 2010 that the Veteran's PTSD may have increased in severity.  Consequently, there is a need to determine the current severity of the Veteran's service-connected PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The inextricably intertwined issue of entitlement to TDIU is deferred pending action taken on the increased rating issue remanded herein.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran will be contacted and requested to identify all VA and non-VA medical providers who have treated him for service-connected disability since April 2015, which is the date of the most recent treatment records on file.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.    

If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  

3.  If it is determined that a TDIU cannot be granted based on the findings of the PTSD evaluation noted above, the AMC/RO will obtain an opinion from an appropriate medical professional on the functional effect of the Veteran's service-connected disabilities as a whole, to include the now service-connected right hand neuropathy, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of any nonservice-connected disabilities or his age.  

If it is determined that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The record, including a copy of this remand, must be made available to the reviewer/examiner in conjunction with the evaluation.

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examiantions must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After the above, the AMC/RO will re-adjudicate the Veteran's claims for entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU, based on all of the evidence of record.  If either of the benefits sought on appeal remains denied, the Veteran and his attorney will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


